Appeal Dismissed and Memorandum Opinion filed September 2, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00772-CR

                    EX PARTE DONTE JAVARY JONES


                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1691811

                         MEMORANDUM OPINION

      The record currently before this court does not establish our jurisdiction over
this appeal. There is no appealable order in trial court cause number 1691811.

      On August 3, 2021, this court notified the parties that the appeal would be
dismissed for lack of jurisdiction unless a party demonstrated that the court has
jurisdiction. No response has been received.

      Accordingly, we dismiss the appeal.



                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).